Case 9:18-cv-80994-DLB Document 178 Entered on FLSD Docket 03/09/2020 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:18-cv-80994-DLB

   NITV FEDERAL SERVICES, LLC,

           Plaintiff,

   v.

   DEKTOR CORPORATION and ARTHUR
   HERRING, III,

           Defendants.


                        PLAINTIFF’S MOTION TO COMPEL DEFENDANTS
                        TO PROVIDE CURRENT CONTACT INFORMATION

         Plaintiff NITV Federal Services, LLC (“Plaintiff”) hereby files this motion to compel

  defendants Dektor Corporation (“Dektor”) and Arthur Herring, III (“Herring”) (collectively, the

  “Defendants”) to provide their current physical and e-mail addresses and, in support thereof, states

  as follows:

         1.       On November 6, 2018 (following the Court granting Defendants’ first counsel’s

  motion to withdraw), the Court entered its Instructions to Pro Se Litigant and Directions to Plaintiff

  Regarding Service of Court Documents [D.E. 45]. Those instructions notified Herring that he

  must keep the Court advised of any changes to his physical address:




         2.       On February 15, 2019, the Court entered an Order Granting Defendants’
Case 9:18-cv-80994-DLB Document 178 Entered on FLSD Docket 03/09/2020 Page 2 of 4



  Unopposed Motion to Withdraw as Counsel for Defendants [D.E. 72] with respect to the

  withdrawal of Defendants’ second attorney-of-record (Scott Wellikoff, Esq.). Again, that Order

  notified Herring of the obligation to advise the Court of any change of physical address:




            3.        As the Court knows, Plaintiff has been engaging in post-judgment discovery and

  has already been forced to file at least one motion to compel (relating to Defendants’ refusal to

  make themselves available for a deposition in aid of execution).

            4.        On February 21, 2020, Herring called undersigned counsel (from Herring’s mobile

  phone # 215-631-1448). During that call, Herring represented that he had moved from his

  residential address and that Dektor was no longer receiving mail at its corporate address. Herring

  further        represented   that   he   discontinued/shut   down   the   e-mail   address   on   file

  (admin@dektorpse.com) which, pursuant to the above-referenced Orders, Plaintiff is required to

  send copies of filings to.

            5.        Although undersigned counsel repeatedly asked for Herring’s current contact

  information specifically for purposes of serving documents filed in this lawsuit, Herring refused

  to provide the contact information and suggested instead that it was “not his problem” that Plaintiff

  might have difficulty providing him with copies of documents.

            6.        On March 3, 2020, Herring again called undersigned counsel from the same phone

  number. Herring again refused to provide updated contact information and suggested instead that,

  if necessary, he would retain an attorney in Pennsylvania who could serve as an intermediary.

            7.        Herring has further stated (in both the February 21, 2020 and March 3, 2020 calls)

                                                       2
Case 9:18-cv-80994-DLB Document 178 Entered on FLSD Docket 03/09/2020 Page 3 of 4



  that he has stopped paying his mobile telephone bill and that it was only a matter of time before

  that number (which is undersigned counsel’s last-remaining method of contacting Herring)

  would be deactivated.

          8.      The Court has already issued two (2) Orders requiring Herring to disclose any

  changes to his physical and/or e-mail addresses. Given Herring’s above-described representations,

  it is imperative that he be compelled to disclose his current whereabouts as there is at least one

  discovery motion currently pending (and, unfortunately, given Herring’s past conduct, there are

  likely to be others).

          9.      The Court should not allow Herring to conceal his whereabouts and avoid

  participating in post-judgment discovery and/or contempt proceedings in the (likely) event he

  deliberately fails to comply with the permanent injunction entered against Defendants.

           WHEREFORE, Plaintiff respectfully requests that the Court enter an Order:

          A.      Compelling Defendants to disclose their current physical and e-mail addresses;

          B.      Requiring Defendants to file a notice of change of address within three (3) days of
                  any change in their current address; and

          C.      Granting such other relief as is necessary and proper.

                             LOCAL RULE 7.1(a)(3) CERTIFICATE

          Before filing this Motion, undersigned counsel conferred with Defendants but was unable

  to obtain Defendants’ cooperation in disclosing their current contact information.



  Dated: March 9, 2020.


  ADVISORLAW PLLC                                       DESOUZA LAW, P.A.
  2925 PGA Boulevard                                    3111 N. University Drive
  Suite 204                                             Suite 301
  Palm Beach Gardens, FL 33410                          Coral Springs, FL 33065

                                                   3
Case 9:18-cv-80994-DLB Document 178 Entered on FLSD Docket 03/09/2020 Page 4 of 4



  Telephone: (561) 622-7788                           Telephone: (954) 603-1340
  Jdloughy@advisorlaw.com                             DDesouza@desouzalaw.com
  By: /s/ James D’Loughy                              By: /s/ Daniel DeSouza, Esq.
  James D’Loughy, Esq.                                Daniel DeSouza, Esq.
  Florida Bar No: 052700                              Florida Bar No.: 19291



                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 9, 2020, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record. I

  further certify that on March 9, 2020, I served the foregoing document via US Mail to Dektor

  Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and via e-

  mail to admin@dektorpse.com.


                                       By:    /s/ Daniel DeSouza___
                                              Daniel DeSouza, Esq.




                                                 4
